UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07680 Minnesota Municipal Income Portfolio Inc. (Exact name of registrant as specified in charter) 800 Nicollet Mall, Minneapolis, MN 55402 (Address of principal executive offices) (Zip code) Charles D. Gariboldi, Jr., 800 Nicollet Mall, Minneapolis, MN 55402 (Name and address of agent for service) (800) 677-3863 (Registrant's telephone number, including area code) Date of fiscal year end: August 31, 2008 Date of reporting period: November 30, 2007 Item 1. Schedules of Investments. Schedule ofINVESTMENTS(unaudited) Minnesota Municipal Income Portfolio November 30, 2007 Description of Security Principal Amount Market Value (a) (Percentages of each investment category relate to net assets applicable to outstanding common shares) Municipal Long-Term Securities — 149.5% Authority Revenue — 1.7% Duluth Seaway Port Authority, Cargill Inc. Project, 4.20%, 5/1/13 $ 1,000,000 $ 1,003,680 Education Revenue — 17.7% Higher Education Facility, Augsburg College, 5.00%, 5/1/23 500,000 497,855 5.00%, 5/1/28 1,800,000 1,746,144 Higher Education Facility, College of Art & Design, 5.00%, 5/1/26 1,000,000 979,920 Higher Education Facility, St. Olaf College, 4.50%, 10/1/27 3,000,000 2,904,150 Higher Education Facility, University of St. Thomas, 5.00%, 4/1/23 800,000 825,256 Higher Education Facility, University of St. Thomas (Prerefunded 4/1/08 @ 100), 5.38%, 4/1/18 (b) 800,000 805,224 St. Paul Housing and Redevelopment Authority, Community Peace Academy Project, 5.00%, 12/1/36 500,000 449,975 St Paul Housing and Redevelopment Authority, St Paul Academy and Summit School, 5.00%, 10/1/24 500,000 514,455 St. Paul Housing and Redevelopment Authority, St. Paul Academy and Summit School (Prerefunded 10/1/09 @ 100), 5.50%, 10/1/24 (b) 1,000,000 1,038,840 University of MN Special Purpose Revenue, State Supported Stadium Debt, 4.00%, 8/1/12 800,000 822,904 10,584,723 General Obligation — 18.5% Delano Independent School District (FSA) (Crossover Refunded 2/1/11 @ 100), 5.88%, 2/1/25 (b) 1,000,000 1,074,030 Hennepin County, Series A, 5.00%, 12/1/14 2,500,000 2,749,025 Minnesota State Taxable, 5.00%, 8/1/10 1,000,000 1,021,240 Puerto Rico Commonwealth, Series A, 5.00%, 7/1/28 2,500,000 2,490,350 Sauk Rapids Independent School District (MBIA) (Crossover Refunded 2/1/11 @ 100), 5.75%, 2/1/23 (b) 3,500,000 3,746,050 11,080,695 Healthcare Revenue — 52.0% Agriculture and Economic Development, Health Care System, Fairview Hospital (MBIA), 5.75%, 11/15/26 35,000 35,746 Aitkin Health Care Facilities, Riverwood Health Care Center, 5.50%, 2/1/24 500,000 483,335 Colorado Health Facilities Authority, Volunteers of America Care, 5.20%, 7/1/22 750,000 710,310 Columbia Heights Multifamily & Health Care Facilities Revenue, Crest View Project, 5.70%, 7/1/42 1,000,000 927,720 Crookston Health Care, Riverview Health Project, 5.20%, 5/1/22 550,000 523,699 Cuyuna Range Hospital District, 5.00%, 6/1/29 1,000,000 887,810 5.50%, 6/1/35 1,000,000 917,990 Duluth Health Care Facility, Benedictine Health System-St. Mary’s Hospital, 5.25%, 2/15/33 1,500,000 1,506,180 Glencoe Health Care Facilities, Glencoe Regional Health Services (Prerefunded 4/1/11 @ 101), 7.50%, 4/1/31 (b) 650,000 732,992 Golden Valley Health Care Facilities, Covenant Retirement Communities, 5.50%, 12/1/25 680,000 687,282 Illinois Finance Authority Revenue, Franciscan Communities, 5.50%, 5/15/37 675,000 622,485 Illinois Finance Authority, Three Crowns Park Plaza, 5.88%, 2/15/26 500,000 494,170 Inver Grove Heights Nursing, Presbyterian Home Care, 5.38%, 10/1/26 800,000 767,472 Maple Grove Health Care, Maple Grove Hospital, 5.25%, 5/1/25 1,000,000 1,020,060 Maple Grove Health Care, North Memorial Health Care, 5.00%, 9/1/35 2,000,000 1,967,400 Marshall Health Care Facility, Weiner Medical Center Project, 6.00%, 11/1/28 750,000 781,357 Minneapolis Health Care, Allina Health Systems (Prerefunded 11/15/12 @ 100), 5.75%, 11/15/32 (b) 3,000,000 3,327,810 Minneapolis Health Care, Fairview Health Services (Prerefunded 5/15/12 @ 101), 5.63%, 5/15/32 (b) 2,000,000 2,207,700 Monticello, Big Lake Community Hospital District, 6.20%, 12/1/22 1,000,000 1,017,590 Moorhead Economic Development Authority, Housing Development Eventide Project, 5.15%, 6/1/29 700,000 628,649 2007 Quarterly Report 1 Minnesota Municipal Income Portfolio Schedule ofINVESTMENTS(unaudited) Minnesota Municipal Income Portfolio (continued) Description of Security Principal Amount Market Value (a) Northfield Hospital Revenue, 5.38%, 11/1/31 $ 1,500,000 $ 1,481,040 Pine City Health Care Revenue, North Branch (GNMA), 4.80%, 10/20/26 1,000,000 986,750 Pine City Health Care Revenue, North Branch (GNMA), 5.00%, 10/20/47 325,000 324,759 Shakopee Health Care Facility, St. Francis Regional Medical Center, 5.25%, 9/1/34 1,000,000 977,430 St. Louis Park Health Care Facilities, Park Nicollet Health Systems (Prerefunded 7/1/14 @ 100), 5.25%, 7/1/30 (b) 1,250,000 1,377,638 St Paul Housing and Redevelopment Authority Health Care Revenue, Allina Health, Series A (MBIA), 5.00%, 11/15/19 1,500,000 1,608,180 St. Paul Housing and Redevelopment Authority Hospital Revenue, HealthEast Project, 6.00%, 11/15/30 550,000 561,127 St. Paul Housing and Redevelopment Authority, Nursing Home Episcopal, 5.63%, 10/1/33 1,000,000 937,940 St. Paul Housing and Redevelopment Authority, Rossy and Richard Shaller Family, Sholom East Project, 5.25%, 10/1/42 650,000 578,195 St. Paul Port Authority Lease, HealthEast Midway Campus, 5.75%, 5/1/25 100,000 99,995 5.88%, 5/1/30 500,000 498,430 6.00%, 5/1/30 900,000 889,029 Winona Health Care Facilities, Winona Health Obligated Group, 6.00%, 7/1/34 500,000 518,935 31,087,205 Housing Revenue — 26.3% Cottage Grove Senior Housing Revenue, Cottage Grove Project, 5.00%, 12/1/31 475,000 411,740 Coon Rapids Multifamily Housing Revenue, Margaret Place Apartments, 6.25%, 5/1/18 500,000 508,080 Eden Prairie Multifamily Housing, Preserve Place (GNMA), 5.60%, 7/20/28 400,000 407,416 Maplewood Multifamily Revenue, Carefree Cottages II (AMT) (FNMA), 4.80%, 4/15/34 1,000,000 1,003,000 Minneapolis Housing Revenue, Keeler Apartments Project, 5.00%, 10/1/37 750,000 650,078 Minneapolis Multifamily Housing Revenue, Vantage Flats Project (AMT) (GNMA), 5.20%, 10/20/48 1,000,000 995,910 Minneapolis-St. Paul Housing, Finance Board Single Family Mortgage Revenue, Mortgage Backed City Living (AMT) (FHLMC) (FNMA) (GNMA), 5.00%, 11/1/38 1,738,351 1,690,164 Minnesota State Housing Finance Agency, Residential Housing - Series D (AMT), 4.70%, 7/1/27 2,750,000 2,631,063 Moorhead Senior Housing Revenue, Sheyenne Crossing Project, 5.65%, 4/1/41 800,000 743,520 New Hope Multifamily Revenue, Northridge B (FHA) (GNMA) (Prerefunded 7/1/06 @ 100), 6.05%, 1/1/17 (b) 385,000 414,929 Pine County Housing and Redevelopment Authority, 5.00%, 2/1/31 1,000,000 1,002,590 Prior Lake Senior Housing, Shepards Path Senior Housing, 5.70%, 8/1/36 500,000 467,900 Rochester Multifamily Housing, Weatherstone Apartments (AMT) (Mandatory Put 9/1/17 @ 100), 6.38%, 9/1/37 2,800,000 3,060,568 St. Anthony Housing, Silver Lake Village, 5.63%, 2/1/31 1,000,000 946,720 State Housing and Redevelopment Authority, Goodhue County Apartments (Prerefunded 1/1/10 @ 100), 6.63%, 1/1/24 (b) 345,000 365,493 Worthington Housing Authority Revenue, Meadows Worthington Project, 5.25%, 11/1/28 500,000 455,620 15,754,791 Leasing Revenue — 0.4% Andover Economic Development Authority Public Facility Lease Revenue, Andover Community Center (Crossover Refunded 2/1/14 @ 100), 5.13%, 2/1/24 (b) 250,000 269,478 Miscellaneous Revenue — 4.9% Minneapolis Revenue, University Gateway Project, 4.50%, 12/1/31 3,000,000 2,952,390 Recreation Authority Revenue — 3.7% Moorhead Golf Course, 5.88%, 12/1/21 490,000 492,524 St. Paul Port Authority Hotel Facility, Radisson Kellogg Project (Prerefunded 8/1/08 @ 103), 7.38%, 8/1/29 (b) 900,000 949,626 2007 Quarterly Report 2 Minnesota Municipal Income Portfolio Schedule ofINVESTMENTS(unaudited) Minnesota Municipal Income Portfolio (continued) Description of Security Principal Amount/ Shares Market Value (a) St. Paul Recreational Facilities, Highland National Project, 5.00%, 10/1/25 $ 750,000 $ 781,530 2,223,680 Tax Revenue — 6.0% Minneapolis Development Revenue, Limited Tax Supported Common Bond (AMT) 4.85%, 12/1/17 580,000 601,303 4.88%, 12/1/18 610,000 629,929 5.13%, 6/1/22 500,000 505,815 Minneapolis Tax Increment Revenue, Grant Park Project, 5.35%, 2/1/30 1,000,000 913,940 Minneapolis Tax Increment Revenue, St. Anthony Falls Project, 5.65%, 2/1/27 450,000 434,245 5.75%, 2/1/27 500,000 488,610 3,573,842 Transportation Revenue — 1.7% Minneapolis and St. Paul Metropolitan Airport Commission (AMT) (FGIC), 5.25%, 1/1/21 1,000,000 1,025,980 Utility Revenue — 16.6% Rochester Electric Utility Revenue, 5.00%, 12/1/30 1,000,000 1,048,750 Southern Minnesota Municipal Power Agency, Zero Coupon Bond (MBIA), 4.37%, 1/1/19 (c) 10,000,000 6,192,500 4.63%, 1/1/23 (c) 2,000,000 1,002,620 4.66%, 1/1/24 (c) 3,500,000 1,668,205 9,912,075 Total Municipal Long-Term Securities (cost: $88,328,828) 89,468,539 Short-Term Investments — 0.7% Money Market Fund - 0.6% Federated Minnesota Municipal Cash Trust 386,690 386,690 U.S. Treasury Obligation (d) — 0.1% United States Treasury Bill, 3.15%, 2/21/08 $ 40,000 39,713 Total Short-Term Investments (cost: $426,403) 426,403 Total Investments in Securities (e) — 150.2% (cost: $88,755,231) 89,894,942 Preferred Shares at Liquidation Value — (51.9)% (31,100,000 ) Other Assets and Liabilities, Net — 1.7% 1,038,347 Total Net Assets — 100% $ 59,833,289 2007 Quarterly Report 3 Minnesota Municipal Income Portfolio Schedule ofINVESTMENTS(unaudited) Minnesota Municipal Income Portfolio (concluded) Notes to Schedule of Investments: (a) Debt obligations exceeding 60 days to maturity are valued by an independent pricing service that has been approved by the fund’s board of directors. The pricing service may employ methodologies that utilize actual market transactions, broker-dealer supplied valuations, or other formula-driven valuation techniques. These techniques generally consider such factors as yields or prices of bonds of comparable quality, type of issue, coupon, maturity, ratings, and general market conditions. Securities for which prices are not available from an independent pricing service but where an active market exists are valued using market quotations obtained from one or more dealers that make markets in the securities or from a widely-used quotation system. When market quotations are not readily available, securities are valued at fair value as determined in good faith by procedures established and approved by the fund’s board of directors. Some of the factors which may be considered in determining fair value are fundamental analytical data relating to the investment; the nature and duration of any restrictions on disposition; trading in similar securities of the same issuer or comparable companies; information from broker-dealers; and an evaluation of the forces that influence the market in which the security is purchased or sold. If events occur that materially affect the value of securities between the close of trading in those securities and the close of regular trading on the New York Stock Exchange, the securities will be valued at fair value. Debt obligations with 60 days or less remaining until maturity may be valued at their amortized cost, which approximates market value. Security valuations are performed once a week and at the end of each month. Security valuations for equity securities and investments in unaffiliated investment companies are furnished by an independent pricing service that has been approved by the fund’s board of directors. As of November 30, 2007, the fund had no fair valued securities. (b) Prerefunded issues are backed by U.S. government obligations. Crossover refunded issues are backed by the credit of the refunding issuer. In both cases, the bonds mature at the date and price indicated. (c) For zero-coupon investments, the interest rate shown is the effective yield as of November 30, 2007. (d) Yield shown is effective yield as of November 30, 2007. (e) On November 30, 2007, the cost of investments in securities for federal income tax purposes was $88,755,231. The aggregate gross unrealized appreciation and depreciation of investments in securities, based on this cost, were as follows: Gross unrealized appreciation $ 2,936,361 Gross unrealized depreciation (1,796,650 ) Net unrealized appreciation $ 1,139,711 AMT Alternative Minimum Tax. As of November 30, 2007, the aggregate market value of securities subject to the AMT is $12,143,732, which represents 20.3% of net assets applicable to common shares. FGIC Financial Guaranty Insurance Corporation FHA Federal Housing Administration FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GNMA Government National Mortgage Association MBIA Municipal Bond Insurance Association 2007 Quarterly Report 4 Minnesota Municipal Income Portfolio Item 2—Controls and Procedures (a) The registrant’s Principal Executive Officer and Principal Financial Officer have evaluated the registrant’s disclosure controls and procedures within 90 days of the date of this filing and have concluded that the registrant’s disclosure controls and procedures were effective, as of that date, in ensuring that information required to be disclosed by the registrant in this Form N-Q was recorded, processed, summarized and reported timely. (b) There were no changes in the registrant’s internal control over financial reporting that occurred during the last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3 - Exhibits Certifications of the Principal Executive Officer and Principal Financial Officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act are filed as exhibits hereto. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Minnesota Municipal Income Portfolio Inc. By:/s/ Thomas S. Schreier, Jr. Thomas S. Schreier, Jr. President Date: January 17, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Thomas S. Schreier, Jr. Thomas S. Schreier, Jr. President Date: January 17, 2008 By: /s/ Charles D. Gariboldi, Jr. Charles D. Gariboldi, Jr. Treasurer Date: January 17, 2008
